Citation Nr: 0806039	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-23 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel



INTRODUCTION

The veteran had active service from November 1965 until 
February 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Nashville, Tennessee.

In accordance with his request, a hearing was scheduled 
before a Veterans Law Judge at the RO in November 2005.  The 
appellant later withdrew his request for a hearing.  
Accordingly, his claim will be adjudicated without further 
delay based upon all the evidence presently of record.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or for 
many years thereafter, the evidence fails to establish a 
nexus between the veteran's hearing loss disability and 
service, and an organic disease of the nervous system was not 
manifest within one year of separation from service.  

2.  Tinnitus was not manifested in service; the current 
complaints of tinnitus are not shown to be related to an 
injury or disease in service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service, 
and may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Legal Authority

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third element is through a 
demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate  (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra; see also 
Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. 
§ 3.303(b).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski,      2 Vet. App. 492, 494-95 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes that, in addition to the criteria set forth 
above, service connection for impaired hearing is subject to 
the additional requirement of 38 C.F.R. § 3.385, which 
provides that impaired hearing will be considered to be a 
disability only if at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

VA and private post-service examination and treatment records 
indicate that the veteran has bilateral hearing loss and 
tinnitus.  In particular, a VA audiological examination in 
July 2004 confirmed that he has hearing loss as defined by             
38 C.F.R. § 3.385.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
60
60
LEFT
25
20
30
55
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
During that examination, the examiner also indicated that 
recurrent tinnitus was present bilaterally.   

An earlier audiological examination completed by TK Group, 
Inc. also reveals that the veteran had hearing loss, as 
defined by 38 C.F.R § 3.85, as early as June 1994.  The 
veteran also submitted private audiological evaluations from 
Audibel and Miracle Ear; however, these audiological reports 
contain uninterrupted results of his pure tone threshold 
evaluation.  The Board notes that it is precluded from 
interpreting pure tone threshold results in order to 
determine the severity of the veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  
Nevertheless, the objective evidence reflects a current 
diagnosis of bilateral hearing loss and tinnitus.  

The veteran asserts that he was exposed to noise during 
service.  His DD-214 reflects that his military occupational 
specialty was medical administrative specialist and that he 
completed a medical helicopter course in October 1966.  
However, his separation examinations report normal ears.  
Moreover, in his report of medical history completed at the 
time of separation, the veteran did not indicate experiencing 
any ear trouble.  The Board notes that the absence of in-
service evidence of hearing loss is not fatal to the claim. 
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).     

However, by the veteran's own statements, contained in the 
July 2004 VA examination, his most significant noise exposure 
was through his occupation as a brakeman for the railroad.  
He reported working in this position for over 25 years.  
Additionally, the private post-service audiological 
examination completed in 1994 was done through his employer.  
Moreover, the claims file reflects that he made a claim for 
hearing loss in an appeal for benefits under the Railroad 
Retirement Act in June 2001.  A similar claim was not made 
with VA until 2004, over 10 years after his hearing loss was 
first established by his employer.   

Furthermore, a hearing loss disability was not diagnosed 
until 1994 (nearly 26 years after service separation); 
tinnitus was not reported until 2004 (some 36 years after 
discharge from service).  In this case, the Board emphasizes 
the multi-year gap between discharge from military service 
(1968) and initial reported symptoms related to hearing loss 
and tinnitus.  This evidence and his statements concerning 
exposure to occupational noise do not support the veteran's 
assertions that he has experienced this disorder since active 
duty.  

In addition to the documented post service treatment records, 
the evidence also includes statements from the veteran 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In adjudicating 
his claims, the Board must evaluate the veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  

The Board has considered the veteran's statements asserting 
continuity of symptomatology of his currently-diagnosed 
bilateral hearing loss and tinnitus and active duty service.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board acknowledges that the veteran is competent to 
provide evidence of his own experiences, the fact that he did 
not complain of hearing loss for 26 years after separation 
from service and his statements regarding occupational noise 
weigh heavily against the claim he now makes that he has had 
hearing problems ever since service.  

As such, the evidence does not support a finding of 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Therefore, continuity of symptomatology has not 
been shown.

Furthermore, no competent evidence of record causally relates 
his currently diagnosed bilateral hearing loss or tinnitus to 
active service.  Specifically, no medical examiner or 
treating physician has established or suggested a medical 
nexus between the veteran's diagnosis of bilateral hearing 
loss and tinnitus and active duty.  To the contrary, in his 
July 2004 report, a VA examiner opined that the veteran's 
current hearing loss could not be related to the his miliary 
service based on his normal hearing examinations at the time 
of discharge and the lack of supporting evidence of hearing 
loss prior to 26 years following discharge.  The examiner 
also noted that the veteran had significant notice exposure 
while in his post-service occupation.  Additionally, the file 
does not contain any evidence that is inconsistent with this 
opinion.

The Board acknowledges the veteran's statements asserting a 
relationship between his currently-diagnosed bilateral 
hearing loss and tinnitus and active duty service.  The 
veteran is competent to report symptoms because this requires 
only personal knowledge, not medical expertise, as it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 
5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 
482 (1992).

Next, the Board has considered whether presumptive service 
connection is warranted under 38 C.F.R. § 3.309(a).  To be 
entitled to the presumption, an organic disease of the 
nervous system must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of 
record fails to establish any clinical manifestations of 
bilateral hearing loss or tinnitus within the applicable time 
period due to organic disease of the nervous system, the 
criteria for presumptive service connection have not been 
satisfied.  

In conclusion, the evidence of record fails to establish that 
the veteran's currently-diagnosed bilateral hearing loss and 
tinnitus was incurred in service.  As the preponderance of 
the evidence is against the claims, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
all evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Therefore, adequate 
notice was provided to the appellant prior to the transfer 
and certification of the veteran's case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  The veteran submitted copies of service medical 
records, private post-service examination and treatment, and 
statements in support of his claim.  In addition, the 
appellant was afforded a VA medical examination with respect 
to his hearing loss and tinnitus claims in July 2004.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied. 


REMAND

As stated above, VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Regarding the third factor above, the U.S. Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to his claim for service connection for 
headaches, the veteran asserts that he has a diagnosis of a 
chronic disability manifested by headaches that was incurred 
during active duty.  The Board acknowledges that the veteran 
was treated in service for headaches.  Specifically, he was 
treated in October 1966, March 1967, and November 1967.  In a 
completed headache history chart, the veteran reported having 
sharp and severe headaches daily, which were located over his 
eyes, back of head, neck, and temples.  

Upon separation, the veteran identified that he experienced 
frequent or severe headaches in a report of medical history.  
A note was made on this report which explained that the 
veteran's muscle contraction headaches were evaluated and 
treated by a neurologist in November 1967 and that he 
responded to treatment without any complications.  An 
objective medical examination conducted at the time of 
separation found that the he had a normal head, sinuses and 
neurological system.  It also contained a similar note 
regarding the veteran's headaches in service that were 
treated without any complications.  However, he reports that 
he has continually experienced headaches since active duty.  

No VA examination has been conducted with respect to his 
claim for service connection for headaches, and no medical 
diagnosis or opinion regarding the etiology of the current 
symptoms has been provided by VA.  In light of the above, 
such evidence is necessary to decide this claim.  
Accordingly, a VA examination is necessary prior to 
adjudication of the veteran's claim for service connection 
for headaches.  When the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  Therefore, the veteran must be scheduled for 
appropriate VA examinations to determine the etiology and/or 
onset of any head or neurological disability found to be 
present.   

Accordingly, the issue of service connection for headaches is 
REMANDED for the following action:

1. The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
onset, and etiology of any headaches, 
including head or neurological 
disability found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a probability of 50/50 
or higher) that any head or 
neurological disability found to be 
present had its onset in or is related 
to service, including headaches on 
multiple occasions in service.  In 
doing so, the examiner should 
acknowledge the service medical record 
evidence of headaches in service and 
report or complaint of headaches at 
service separation, the veteran's 
report of a continuity of 
symptomatology of headaches since 
service, and the veteran's current 
complaints of headaches.  The rationale 
for all opinions expressed should be 
provided in a legible report.  

2.  Upon completion of the above, 
readjudicate the issue of service 
connection for headaches.  If the 
benefits sought on appeal remains denied, 
issue a Supplemental Statement of the 
Case to the veteran and his 
representative, and allow the appropriate 
period for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised to 
attend and participate in the VA examination for headaches, 
and that failure to do so may result in denial of the claim.  
38 C.F.R. § 3.655 (2007). 



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


